DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 01/04/2022.  Claims 52-71 are pending in the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 52-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. (hereinafter McCoy, US 2015/0310539) in view of Singh (hereinafter Singh, US 2016/0217623).
In regards to independent claim 52, McCoy teaches a wearable apparatus, the wearable apparatus comprising: 
a wearable image sensor configured to capture a plurality of images from an environment of a user (McCoy, [0041], “are imaged by the CAP device 14 and in particular a camera 16 within the CAP device 14 which has a field of view indicated by the subtended solid angle 22. The camera 16 may attempt to analyze the entire image within its field of view 22, or a detection zone may be defined within the field of view as described below”); and 
at least one processor programmed to (McCoy, [0139]): 
determine from at least one of the plurality of images a presence of two differing objects indicated by the user (McCoy, [0042], “One way of detecting objects is through detecting edges. Such detection may be performed visually, e.g., by detecting changes in color or hue, or may be performed from spatial information. Spatial information can be obtained by using multiple cameras to capture a 3-D view or may be determined from rangefinder sensors. In this latter case, edge detection may be performed by detecting when significant discontinuities exist in the distances of objects, indicating an edge has been reached”); 
perform a look up of the two differing objects to ascertain identities of the two differing objects (McCoy, [0041], “Objects in the field of view or the detection zone may be analyzed against a database of objects to identify the objects and the identification used to enable the retrieval of additional information about the objects”); 
perform a look up of descriptive information about the two differing objects (McCoy, [0041], “identification used to enable the retrieval of additional information about the objects. For example, an item may be identified and a SKU or barcode discovered, which may then be used to search for additional information about the item”); 
compare the descriptive information about the two differing objects,  (McCoy, [0064], “In an example where multiple objects are targeted or within a detection zone, a user may define the detection zone such that several types of spaghetti sauce are within the zone, and the system may then perform a comparison of the varieties of spaghetti sauces, including nutritional information and/or pricing”), wherein comparing the descriptive information about the two differing objects includes collecting information from at least one Internet-based source (McCoy, [0147], “In another implementation, the I/O interface 626 includes a wireless interface for wireless communication with external devices, e.g., to a market or other Internet server or other source of information about indicated or selected products, items, or other objects”); and 
cause a display of the information about the comparing of the two differing objects in a manner permitting the user to ascertain differences between the two differing objects (McCoy, [0121], “example, as shown in FIG. 17 (A), an image 476 may be displayed of nutritional data and/or ingredients in a particular selected item”).
McCoy fails to explicitly teach:
wherein comparing the descriptive information about the two differing objects includes collecting information from at least one Internet-based source using at least one common attribute for the two differing objects.
Singh teaches:
wherein comparing the descriptive information about the two differing objects (Singh, [0107], “the augmentation reality engine 250 may display virtual objects 524, 525 corresponding to for restaurants their types, cuisines, common menu items, reviews, and/or the like as described herein and/or for celebrities their age, greatest movies, first movie, and current projects”) includes collecting information from at least one Internet-based source (Singh, [0052], “In certain representative embodiments, the system may include an augmentation-information repository from which the augmented reality engine may obtain (e.g., retrieve) the augmentation information”) using at least one common attribute for the two differing objects (Singh, teaches retrieving information based on types of items compared such as restaurant or celebrity, [0103]) “if a user gazes back and forth between two real world objects 418, 420 such as two restaurants, augmentation information such as virtual objects 520a-d and/or augmentation information that may provide a comparison of the real world objects 418, 420 such as virtual objects 520e-f may be displayed (e.g., as it may be useful in making a comparison between them). For example, their cuisine, price, wait time, review summaries, child friendliness, and/or the like may be suitable to display for both objects. Other augmentation information that may not apply to at least two of the objects that may be selected based on priority as described herein may not be made as prominent. For example, if special deals may be known for one but not the other, such deals may be less relevant in making a comparison and may or not be displayed (e.g., they may remain visible since the user may care about such information items or they may not be displayed”). It would have been obvious to one of ordinary skill in the art, having the teachings of McCoy and Singh before him before the effective filing date of the claimed invention, to modify the augmented reality highlighting system taught by McCoy to include displaying information based upon commonality of the objects of Singh in order to obtain a augmented reality highlighting system that only displays information pertaining to both objects. One would have been motivated to make such a combination because it prevents the screen from being cluttered by information only pertaining to one object and not the other.	
In regards to dependent claim 53, McCoy in view of Singh teaches the wearable apparatus of claim 52, wherein performing the look up of the two differing objects to ascertain identities of the two differing objects is triggered based on a presence of the two differing objects in the hands of the user (McCoy, [0013], “The detecting may further include receiving an indication from a user, the indication selecting the object. The indication may include picking up or handling the object”).
In regards to dependent claim 54, McCoy in view of Singh teaches the wearable apparatus of claim 52, wherein performing the look up of the two differing objects to ascertain identities of the two differing objects is triggered based on the two differing objects being pointed at by the user (McCoy, [0013], “The user interface may be associated with the device or the user interface may be associated with a camera, and the user indication may correspond to a gesture indicating the object”).
In regards to dependent claim 55, McCoy in view of Singh teaches the wearable apparatus of claim 52, wherein performing the look up of the two differing objects to ascertain identities of the two differing objects is triggered based on receiving an input from the user (McCoy, [0013], “The user interface may be associated with the device or the user interface may be associated with a camera, and the user indication may correspond to a gesture indicating the object”).
In regards to dependent claim 56, McCoy in view of Singh teaches the wearable apparatus of claim 55, wherein the input from the user includes a voice command (McCoy, [0001], [0013], “These interactions are generally facilitated by keyboard and mouse commands, pressing buttons generated on touchscreen displays, as well as in some cases by voice commands,” “The detecting may further include receiving an indication from a user, the indication selecting the object. The indication may include picking up or handling the object. The indication may be received using analysis of the received image. The indication may be received from a user interface on which a user has indicated the object. The user interface may be associated with the device or the user interface may be associated with a camera, and the user indication may correspond to a gesture indicating the object”).
In regards to dependent claim 57, McCoy in view of Singh teaches the wearable apparatus of claim 55, wherein the input from the user includes a depressed button (McCoy, [0001], [0013], “These interactions are generally facilitated by keyboard and mouse commands, pressing buttons generated on touchscreen displays, as well as in some cases by voice commands,” “The detecting may further include receiving an indication from a user, the indication selecting the object. The indication may include picking up or handling the object. The indication may be received using analysis of the received image. The indication may be received from a user interface on which a user has indicated the object. The user interface may be associated with the device or the user interface may be associated with a camera, and the user indication may correspond to a gesture indicating the object”).
In regards to dependent claim 58, McCoy in view of Singh teaches the wearable apparatus of claim 52, wherein performing the look up of the two differing objects to ascertain the identities of the two differing objects includes undertaking Internet searches on at least one image of each of the differing objects (McCoy, [0047], “In these implementations, the image is received on the server, and the server performs the analyzing to determine the identity of the object or item”).
In regards to dependent claim 59, McCoy in view of Singh teaches the wearable apparatus of claim 52, wherein performing the look up of the descriptive information about the two differing objects includes undertaking an Internet search of product reviews (McCoy, [0147], “wireless communication with external devices, e.g., to a market or other Internet server or other source of information about indicated or selected products, items, or other objects”).
In regards to dependent claim 60, McCoy in view of Singh teaches the wearable apparatus of claim 52, wherein performing the look up of the descriptive information about the two differing objects includes undertaking an Internet search in one or more social networks (McCoy, [0137], [0147], “The systems and methods may receive data identifying a particular user in a number of ways, so as to allow access to user lists, user profile information, or other data about the user as has been disclosed. For example, a user may enter their location, e.g., a store identity, on their mobile device. A user "check-in" on a social networking site may be similarly employed,”  “wireless communication with external devices, e.g., to a market or other Internet server or other source of information about indicated or selected products, items, or other objects”).
In regards to dependent claim 61, McCoy in view of Singh teaches the wearable apparatus of claim 52, wherein performing the look up of the descriptive information about the two differing objects includes undertaking an Internet search of text identified on at least one of the two differing objects (McCoy, [0047], “The identity of the object or item may be assisted by analysis of the visualized SKU, barcode, or other item identifier, and data about the identity may be transmitted from the server to the mobile device”).
In regards to dependent claim 62, McCoy in view of Singh teaches the wearable apparatus of claim 52, wherein performing the look up of the descriptive information about the two differing objects includes undertaking an Internet search of dietary information identified on at least one of the two differing objects (McCoy, [0064], “In an example where multiple objects are targeted or within a detection zone, a user may define the detection zone such that several types of spaghetti sauce are within the zone, and the system may then perform a comparison of the varieties of spaghetti sauces, including nutritional information and/or pricing”).
In regards to dependent claim 63, McCoy in view of Singh teaches the wearable apparatus of claim 52, wherein performing the look up of the descriptive information about the two differing objects includes undertaking an Internet search to determine a price of at least one of the two differing objects (McCoy, [0064], “In an example where multiple objects are targeted or within a detection zone, a user may define the detection zone such that several types of spaghetti sauce are within the zone, and the system may then perform a comparison of the varieties of spaghetti sauces, including nutritional information and/or pricing”).
In regards to dependent claim 64, McCoy in view of Singh teaches the wearable apparatus of claim 52, wherein comparing the descriptive information about the two differing objects includes isolating common attributes of the two differing objects to identify the at least one common attribute (Singh, teaches retrieving information based on types of items compared such as restaurant or celebrity, [0103]) “if a user gazes back and forth between two real world objects 418, 420 such as two restaurants, augmentation information such as virtual objects 520a-d and/or augmentation information that may provide a comparison of the real world objects 418, 420 such as virtual objects 520e-f may be displayed (e.g., as it may be useful in making a comparison between them). For example, their cuisine, price, wait time, review summaries, child friendliness, and/or the like may be suitable to display for both objects. Other augmentation information that may not apply to at least two of the objects that may be selected based on priority as described herein may not be made as prominent. For example, if special deals may be known for one but not the other, such deals may be less relevant in making a comparison and may or not be displayed (e.g., they may remain visible since the user may care about such information items or they may not be displayed”). It would have been obvious to one of ordinary skill in the art, having the teachings of McCoy and Singh before him before the effective filing date of the claimed invention, to modify the augmented reality highlighting system taught by McCoy to include displaying information based upon commonality of the objects of Singh in order to obtain a augmented reality highlighting system that only displays information pertaining to both objects. One would have been motivated to make such a combination because it prevents the screen from being cluttered by information only pertaining to one object and not the other.	
In regards to dependent claim 65, McCoy in view of Singh teaches the wearable apparatus of claim 52, wherein causing the display of the information about the comparing of the two differing objects includes transmitting the information about the comparing of the two differing objects to a mobile communications device (McCoy, [0043], “The mobile device 42 may also be employed to display information about items selected, e.g., on a user interface 54. In cases where the CAP device 14 does not support mobile communications, mobile communications may be afforded by this capability on the mobile device 42”).
In regards to dependent claim 66, McCoy in view of Singh teaches the wearable apparatus of claim 52, wherein the two differing objects are being held in at least one hand of the user (McCoy, [0013], “The detecting may further include receiving an indication from a user, the indication selecting the object. The indication may include picking up or handling the object”).
Independent claim 67 is in the same context as claim 52; therefore it is rejected under similar rationale.
Dependent claim 68 is in the same context as claim 53; therefore it is rejected under similar rationale.
Dependent claim 69 is in the same context as claim 54; therefore it is rejected under similar rationale.
Dependent claim 70 is in the same context as claim 55; therefore it is rejected under similar rationale.
Dependent claim 71 is in the same context as claim 58; therefore it is rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171